Case: 20-10612     Document: 00515891618          Page: 1    Date Filed: 06/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        June 8, 2021
                                   No. 20-10612
                                                                      Lyle W. Cayce
                                                                           Clerk
   Adriano Kruel Budri,

                                                            Plaintiff—Appellant,

                                       versus

   FirstFleet, Incorporated, a Nationwide Trucking Company;
   Daniel Matthew Humphreys, Regional Supervisor; Laurie
   Brooks; David R. Beeny, Vice President and Financial Officer,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CV-409


   Before Wiener, Elrod, and Higginson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          Plaintiff-Appellant Adriano Budri worked for less than a month as a
   commercial truck driver for Defendant-Appellee FirstFleet, Inc. After hiring
   Budri on January 25, 2017, FirstFleet terminated his employment on



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10612      Document: 00515891618            Page: 2    Date Filed: 06/08/2021




                                      No. 20-10612


   February 21, 2017. Budri claims that he was fired because he refused to
   engage in illegal activities at FirstFleet’s behest. He also claims that
   FirstFleet provided false and disparaging information about him to a
   reporting agency that collects and provides employee referrals for trucking
   companies. FirstFleet denies these claims and insists that it legitimately
   terminated Budri’s employment.
          This is not the first time this court has considered Budri’s grievances
   against FirstFleet stemming from his brief employment and subsequent
   termination in early 2017. Recently, this court recounted the tangled
   procedural history between Budri and FirstFleet and described the vexatious
   and bad-faith litigation strategy that Budri has pursued against FirstFleet and
   the other individual defendants named here. Budri v. Admin. Rev.
   Bd., --- F. App’x ----, No. 20-60574, 2021 WL 1726818, at *1-3, *5-8 (5th Cir.
   Apr. 30, 2021) (per curiam) [hereinafter “April 30 Decision”] (describing
   Budri’s “complete lack of respect for the legal process”). In addition to
   denying his petition for review, the court issued a detailed order restricting
   Budri’s ability to make future filings in this court. Id. at *9.
          We do not retread that ground here. Instead, we provide a limited
   procedural history of the present appeal in order to orient our decision.
                                            I
          The present case relates to Budri’s second complaint (of six) to the
   Department of Labor’s Occupational Safety and Health Administration
   (“OSHA”). As described in the April 30 Decision:
                While his first complaint was pending before the ALJ,
          Budri filed a second OSHA complaint on January 23, 2018,
          which also was dismissed by OSHA and, on June 26, 2018, by
          ALJ Price. Initially, on March 25, 2019, the [Administrative
          Review Board (ARB)] affirmed the ALJ’s dismissal of the
          complaint, concluding the claim was not timely filed within 180




                                            2
Case: 20-10612        Document: 00515891618             Page: 3      Date Filed: 06/08/2021




                                         No. 20-10612


           days of Budri’s discovery of the alleged violation, and thus, was
           untimely. Later, however, on July 30, 2019, the ARB vacated
           its March 25, 2019 decision for lack of jurisdiction, having
           discovered that Budri had timely filed suit in federal district
           court on February 19, 2019, that is, while the ARB appeal was
           pending. On October 29, 2019, the district court dismissed
           Budri’s suit, and, on December 18, 2019, we dismissed his
           appeal for want of prosecution.
   Id. at *2 (citations omitted); see also Budri v. Admin. Rev. Bd., 825 F. App’x
   178, 179-80 (5th Cir. 2020) (per curiam).
           This appeal arises out of the federal district court suit filed on
   February 19, 2019. In his operative complaint, Budri asserts a variety of
   claims against FirstFleet and three FirstFleet employees, all flowing from the
   same general dispute relating to Budri’s brief employment at FirstFleet.1 The
   defendants moved to dismiss the complaint for lack of subject matter
   jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and for failure to
   state a claim under Rule 12(b)(6). The magistrate judge recommended the
   motion be granted in full. On October 29, 2019, the district court adopted
   that recommendation, dismissing some claims without prejudice for lack of
   subject matter jurisdiction and the remainder of the claims with prejudice for
   failure to state a claim.
           Two days later, on October 31, 2019, Budri filed a notice of appeal
   stating his intent to appeal the district court’s order granting the defendants’
   motion to dismiss. That appeal was docketed in this court as Case No. 19-
   11203. Shortly thereafter, on November 7, 2019, this court ordered Budri to
   sign his notice of appeal, which he had not done upon submitting it to this


           1
             Most prominently, Budri asserts claims under the Surface Transportation
   Assistance Act of 1982, 49 U.S.C. § 31105; the Fair Labor Standards Act of 1938, 29 U.S.C.
   §§ 201-19; and the Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681x.




                                               3
Case: 20-10612       Document: 00515891618          Page: 4    Date Filed: 06/08/2021




                                     No. 20-10612


   court. On December 18, 2019, after Budri failed to comply with the court’s
   order, the appeal was dismissed for want of prosecution. Budri v. FirstFleet,
   Inc., No. 19-11203, 2019 WL 8645418, at *1 (5th Cir. Dec. 18, 2019). This was
   the dismissal noted by the court in the excerpt above. Budri v. Admin. Rev.
   Bd., --- F. App’x ----, No. 20-60574, 2021 WL 1726818, at *2 & n.11 (5th Cir.
   Apr. 30, 2021).
          Overlappingly, on November 13, 2019, Budri filed in the district court
   a motion pursuant to Federal Rule of Civil Procedure 59(e) seeking to alter
   or amend the district court’s final judgment dismissing his case. On
   December 3, 2020, the district court denied the motion. That same day,
   Budri filed a new notice of appeal that described his intent to appeal the
   district court’s order denying his Rule 59(e) motion. That appeal was
   docketed as Case No. 20-10612—the case now before us.
                                          II
          “Reconsideration of a judgment after its entry is an extraordinary
   remedy that should be used sparingly.” Templet v. HydroChem Inc., 367 F.3d
   473, 479 (5th Cir. 2004) (citation omitted). Accordingly, this court has held
   that a motion under Rule 59(e) “is not the proper vehicle for rehashing
   evidence, legal theories, or arguments that could have been offered or raised
   before the entry of judgment.” Id. (citing Simon v. United States, 891 F.2d
   1154, 1159 (5th Cir. 1990)). “Rather, Rule 59(e) ‘serve[s] the narrow purpose
   of allowing a party to correct manifest errors of law or fact or to present newly
   discovered evidence.’” Id. (alteration in original) (quoting Waltman v. Int’l
   Paper Co., 875 F.2d 468, 473 (5th Cir. 1989)). We thus review the denial of a




                                          4
Case: 20-10612         Document: 00515891618               Page: 5      Date Filed: 06/08/2021




                                          No. 20-10612


   Rule 59(e) motion for reconsideration for abuse of discretion. In re Life
   Partners Holding, Inc., 926 F.3d 103, 128 (5th Cir. 2019).2
           Neither in his motion for reconsideration before the district court nor
   in his briefing here has Budri identified a manifest error of law or fact, or
   newly discovered evidence, that demonstrates the district court abused its
   discretion in denying Budri the “extraordinary remedy” of amending its final
   judgment. See Templet, 367 F.3d at 479. Instead, as the district court
   explained in its thorough opinion denying Budri’s motion for



           2
             Budri’s notice of appeal in this case refers only to the district court’s order
   denying his Rule 59(e) motion for reconsideration; it does not mention the order granting
   the Defendants-Appellees’ motion to dismiss, the resulting final judgment entered on
   October 29, 2019, nor his first notice of appeal. Although Budri’s briefing to us appears to
   focus on the motion to dismiss, we lack jurisdiction to review that order as part of this
   appeal and thus limit our review to the district court’s order denying Budri’s Rule 59(e)
   motion for reconsideration. An appellant must “designate the judgment, order, or part
   thereof being appealed” in the notice of appeal. Fed. R. App. P. 3(c)(1)(B). That
   requirement is jurisdictional. Gonzalez v. Thaler, 565 U.S. 134, 147 (2012). In certain
   circumstances, where an appellant designates only a motion for reconsideration in his
   notice of appeal, we may still exercise jurisdiction to review the unspecified underlying
   order when, above all, the appellee “could fairly infer” that the appellant intended to
   appeal the underlying order. See Wiener, Weiss & Madison v. Fox, 971 F.3d 511, 514-16 (5th
   Cir. 2020).
           For two reasons, however, we do not think it is appropriate to apply that “liberal
   construction,” id. at 515, to Budri’s notice of appeal in this case. First, Budri did file a
   separate notice of appeal that specifically designated the motion to dismiss order and the
   accompanying final judgment, and that appeal was docketed in this court as a separate case.
   See Budri v. FirstFleet, Inc., No. 19-11203, 2019 WL 8645418, at *1 (5th Cir. Dec. 18, 2019).
   This demonstrates that Budri understood how to properly notice and appeal that specific
   ruling. Nevertheless, Budri failed to pursue that appeal and the case was dismissed. Id.
   Second, “[b]y focusing on notice, as opposed to strict construction of mechanical rules, we
   seek to discourage appellees’ games of ‘gotcha’ while insisting on appellants’ abidance
   with the spirit of the Federal Rules of Appellate Procedure.” Wiener, 971 F.3d at 515 n.9.
   As discussed above and as exhaustively detailed by the court in the April 30 Decision, Budri
   has demonstrated no regard for the spirit of the Rules; we will thus not excuse his failure to
   adhere to their letter.




                                                 5
Case: 20-10612        Document: 00515891618              Page: 6       Date Filed: 06/08/2021




                                          No. 20-10612


   reconsideration, Budri sought to rehash the arguments and legal theories that
   he had already put forth in his myriad filings before the district court. He also
   sought to advance new arguments and claims that could have been previously
   offered. In short, Budri offered nothing that would justify a decision by the
   district court to reconsider its judgment. The district court thus did not err
   in denying Budri’s Rule 59(e) motion for reconsideration.
           AFFIRMED.3




           3
             We reiterate that any future filings by Budri to this court must comply with the
   order set forth in our April 30 Decision. See Budri v. Admin. Rev. Board, --- F. App’x ----,
   No. 20-60574, 2021 WL 1726818, at *9 (5th Cir. Apr. 30, 2021).




                                                6